DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Current Abstract does not disclose the claimed invention of a device that comprises at least two sleeves and the configurations associated with at least two sleeves. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings
The drawings were received on July 31, 2020.  These drawings are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 15: Claim limitation “a locking mechanism configured to allow setting and maintaining mutual relative movement of the at least two sleeves”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “to allow” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “mechanism”. 
Claim 15: Claim limitation “a fixation mechanism configured to control relative movement of the at least two sleeves” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “to control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “mechanism”. 
Claim 20: Claim limitation “the locking mechanism is configured to change the physical environment” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “to change” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “mechanism”. 
Claim 21: Claim limitation “the fixation mechanism dos not utilize a base to control movement of the at least two sleeves” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “does not utilize” and “to control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “mechanism”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations of “a locking mechanism” and “a fixation mechanism” do not have structural information disclosed in the specification. These features are directed to the functions of the locking mechanism. It remains unclear what structural features performs the above recited claimed functions. Though in [0009], it recites that FIG.2 illustrates a shape-holding locatable device configured to use a mechanical locking mechanism. It is not clear of any structural information associated with the locking mechanism as claimed. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
With regard to the limitations of 
claim 15, “a locking mechanism configured to allow setting and maintaining mutual relative movement of the at least two sleeves”, 
claim 15, “a fixation mechanism configured to control relative movement of the at least two sleeves”, 
claim 20, “the locking mechanism is configured to change the physical environment”, and 
claim 21, “the fixation mechanism dos not utilize a base to control movement of the at least two sleeves”, 
these limitations fail to comply with the written description requirement as the limitations are unbound functional imitations which cover all ways of performing the respective functions and inventor has not provided sufficient disclosure to show possession of such an invention. The limitations therefore fails to comply with the written description requirement.   
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites the limitation “wherein the locking mechanism is configured to change the physical environment thereby to change the at least one property of the material”. Proper written description cannot be identified for the claimed limitation. 
In the specification (PG Pub, US 2017/0020628 A1), the term “physical environment” is discloses in [0044]: FIG.3 shows a material configured to change at least one property…under controlled physical environment configuration. Nowhere in the specification does it disclose that (1) such a controlled physical environment may be changed, and (2) further it is changed by the locking mechanism. In regard to the term “the locking mechanism”, the specification discloses it as a function of “to secure the at least one sleeve into a position” at least in the abstract, [0004], and [0018]. Proper written description support cannot be identified for the locking mechanism to change the physical environment. 
The dependent claims of the above rejected claims are rejected due to their dependency.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim elements as described below are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Claims 15 and 20:, the limitations of “a/the locking mechanism”, and
Claims 15 and 21: the limitation of “a/the fixation mechanism”.
  
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 15 recites the following limitations that render the scope of the claim indefinite based on the following considerations:
In lines 2-3, it recites that the at least two sleeves to be introduced into a bronchial airway of a lung of a patient, and further in line 10, it recites “to allow the at least two sleeves to be relatively retained in place within the bronchial airway”. Since the claimed language of “a bronchial airway” may mean one or more bronchial, it is not clear whether the at least two sleeves are to be introduced into a single bronchial airway, or the at least two sleeves are to be introduced to multiple bronchial airways in a manner that each of the at least two sleeves is introduced into a single bronchial airway. For examination purpose, it is interpreted that each of the at least two sleeves is introduced into one bronchial airway, as illustrated in FIGS.2 and 3 and disclosed in [0039] of the specification PG Pub US 20200352675 A1.
In lines 4-5, it recites “maintaining mutual relative movement of the at least two sleeves”. It is not clear of the meaning of “mutual relative movement”. The term “mutual” when referring to an action means that such an action is experienced or done by each of the two or more parties toward the other or others; and the term “relative movement” in physics means a change of position of one party relative to another. It is not clear what aspect of a relative movement refers to a mutual relative movement, or whether Applicant intends to recite any specific type of relative movement as a mutual relative movement. Without a clear understanding of the metes and bounds of a mutual relative movement, it is further unclear how to maintain such a mutual relative movement. Note that the locking mechanism that is recited for maintaining such a mutual relative movement invokes the claim interpretation under 35 U.S.C. 112(f) and is rejected under 35 U.S.C. 112(a), written description requirement and 112(b). 
In line 8, it recites that the at least two sleeves hold a specific shape. The term “specific” is a subjective term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In line 10, it recites “to allow the at least two sleeves to be relatively retained in place within the bronchial airway”. It is not clear of the meaning of “relatively retained in place”. For examination purpose, it is interpreted that the at least two sleeves are retained in the relative position, for the relative position being referred to “a relative position” recited in line 9.
Claim 23 recites that the lung is retained “in a desired position”. The term “desire” is a subjective term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 18-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Roberts et al., US 2012/0259244 A1, hereinafter Roberts.

Claim 15. Roberts teaches in FIGS.6-9 “a device (100)” ([0065]: catheter 100), comprising: 
“a) at least two sleeves (206) sized to enable the at least two sleeves to be introduced into a bronchial airway (304, 306) of a lung of a patient” ([0066]: as shown in FIG.9, distal end portion 206 of inner catheter 200a can be advanced into the right main bronchus 306 and distal end portion 206 of inner catheter 200b can be advanced into left main bronchus 304 by further advancing the respective elongated bodies 202 within the lumen(s) of catheter 100); 
“b) a locking mechanism configured to allow setting and maintaining mutual relative movement of the at least two sleeves” ([0079]: inner catheter 200a and 200b can be advanced into the main bronchi 306 and 304, respectively, by simultaneously advancing elongated body 202 of inner catheter 200a and elongated body 202 of inner catheter 200b within elongated body 102 of outer catheter 100) – to simultaneously advance both inner catheters is considered to set and maintain mutual relative movement of them, wherein 
“the locking mechanism is capable of selectively and reversibly placing the at least two sleeves” ([0047]: catheter 200 can be provided with an articulation mechanism, such as catheter pull wires as known in the art, for maneuvering distal end portion 206 to a target body lumen…catheter 200a and catheter 200b can be articulated independently of each other; and [0069]: after distal end portion 206 has been deployed in a desired main bronchus,…distal end portion 206 an be retracted from right main bronchus 306 by advancing elongated body 202 in an opposite direction) – the catheter pull wires is considered the “locking mechanism” as claimed, independently articulating each catheters is considered selectively placing the sleeves, to advance in the direction entering the airway and to advance in an opposite direction is considered to reversibly place the sleeves as claimed,
in either 
“(1) a navigation mode in which the at least two sleeves are flexible, thereby to allow the at least two sleeves to be introduced into the bronchial airway” ([0044]: elongated body 202 of inner catheter 200 and elongated body 102 of outer catheter 100 can each be made of any suitable material that provides the appropriate compromise between strength, flexibility, and other requirements…Flexibility can also be enhanced by using flexibility mechanisms; and [0046]: the second inner catheter 200 can be advance independently of first inner catheter 200 or dependently with first inner catheter), or 
“(2) a freeze mode in which the at least two sleeves hold a specific shape and retain a relative position to one of the at least two sleeves with respect to another of the at least two sleeves, to allow the at least two sleeves to be relatively retained in place within the bronchial airway” ([0065]: distal end portion 206 can slide down the side walls of trachea 302 (FIG.7) until the distal end portion 206 of inner catheter 200a is on the right of the carina 303 at the intersection of the trachea 302 and the right main bronchus 306 (see FIG.8) and distal end portion 206 of inner catheter 200b is on the left of the carina 303 at the intersection of the trachea 302 and the left main bronchus 304 (see FIG.8) – the condition of the catheter when it reaches the side of the carina is considered the “freeze mode” as the advancement is ceased. Under such a condition, the catheter holds its shape and retain a relative position to another catheter (no further advancement hence the catheter is held stationary);
“c) a fixation mechanism configured to control relative movement of the at least two sleeves” ([0046]: the second inner catheter 200 can be advance independently of first inner catheter 200 or dependently with first inner catheter…a first inner catheter 200a can be simultaneously advanced into the left main bronchus 304 while a second inner catheter 200b is advanced into the right main bronchus 306; [0047]: catheter 200 can be provided with an articulation mechanism, such as catheter pull wires as known in the art, for maneuvering distal end portion 206 to a target body lumen…catheter 200a and catheter 200b can be articulated independently of each other) – the articulation mechanism is considered the “fixation mechanism” as claimed. The advancement of the two catheters results in a relative movement of the two. To advance both catheters dependently, independently or simultaneously is considered to control relative movement of the sleeves); and 
“d) a plurality of locatable elements (215)” ([0047]: distal end portion 206 can include location indicator(s), such as marker bands 215…Marker bands 215 can be detected using imaging technology).  

Claim 18. Roberts further teaches that 
“the plurality of locatable elements is selected from the group consisting of: radiopaque material elements, ultrasound markers, electromagnetic sensors, NIR visible markers, NIR fluorophore indocyanine green markers, LED-based markers, and any combination thereof” ([0047]: Marker bands 215 can be detected using imaging technology, for example, fluoroscopy or ultrasound).  

Claim 19. Roberts further teaches that 
“the radiopaque material elements are selected from the group consisting of: balls, cones, spirals, and any combination thereof” (FIG.5: the multiple marker bands 215 surround the outer perimeter of the catheter, hence are considered spirals).  

Claim 21. Roberts further teaches that 
“the fixation mechanism does not utilize a base to control movement of the at least two sleeves” ([0067]: Outer catheter 100 can be advanced into the body lumen until the medical practitioner feels distal end portion 206 of inner catheter (s) 200 contact a second body lumen that branches from the first body lumen…At this position, the medical practitioner can cease further advancement of outer catheter 100 and begin individual (or simultaneous, in some embodiment) advancement of each inner catheter 200) – the outer catheter 100 is considered the “base” as claimed. Since the inner catheters are further advanced after the outer catheter stops advancing, the base is not used to control the advancement of the inner catheters (i.e., the “at least two sleeves” as claimed).  

Claim 22. Roberts further teaches that 
“the locatable element is configured to be used with an endo-bronchial tube” ([0048]: inner catheter 200a and 200b can have distinguishing location markers…the inner catheters 200a and 200b are properly positioned in their respective target body lumen (e.g., left and right main bronchi 306 and 304) – the inner catheter 200a and 200b are positioned in the left and right main bronchi, hence is considered an endo-bronchial tube.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Averbuch et al., US 2012/0232487 A1, hereinafter Averbuch.

Claim 16. Roberts teaches all the limitations of claim 15. 
Roberts does not teach that the device further comprising at least one anchoring element, where the at least one anchoring element is near or at an end of the at least two sleeves.  
However, in an analogous airway catheter device field of endeavor, Averbuch teaches 
“at least one anchoring element, wherein the anchoring element is near or at an end of the at least one sleeve” ([0051]: The expandable element is expandable to an anchoring state in which the anchoring mechanism provides a plurality of contact regions disposed substantially on an ellipsoid profile so as to anchor the distal portion of the catheter within the biological conduit with the device axis at any desired angle within a pre-defined range of angles relative to a central axis of the conduit).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Roberts employ such a feature of further comprising “at least one anchoring element, wherein the anchoring element is near or at an end of the at least one sleeve” as taught in Averbuch for the advantage of “the anchoring mechanism itself provides stabilization of the distal portion of the catheter not only axially but also in attitude (angularly) relative to the biological conduit, allowing the distal portion of the catheter (or a device associated therewith) to be directed reliably at a location in the wall of the conduit”, as suggested in Averbuch, [0051].

Claim 17. Roberts and Averbuch combined teaches all the limitations of claim 16, including the anchoring element (Averbuch, [0051]). 
Roberts does not teach that the at least one anchoring element is selected from the group consisting of: a self-extendable stent, an inflatable balloon, and an anchoring hook.  
However, in an analogous airway catheter device field of endeavor, Averbuch further teaches 
 “the at least one anchoring element is selected from the group consisting of: a self-extendable stent, an inflatable balloon, and an anchoring hook” ([0059]: the anchoring mechanism as one or more inflatable element; and FIG.9: an inflatable balloon).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the at least one anchoring element of Roberts and Averbuch combined employ such a feature of being “selected from the group consisting of: a self-extendable stent, an inflatable balloon, and an anchoring hook” as taught in Averbuch for the advantage of “the anchoring mechanism itself provides stabilization of the distal portion of the catheter not only axially but also in attitude (angularly) relative to the biological conduit, allowing the distal portion of the catheter (or a device associated therewith) to be directed reliably at a location in the wall of the conduit”, as suggested in Averbuch, [0051].

Claim 23. Roberts and Averbuch combined teaches all the limitations of claim 15.
Roberts does not teach that the at least two sleeves in the freeze mode are configured to retain the lung in a desired position when the lung is in a deflated state, whereby a clinician can perform a surgical procedure within the lung.
However, in an analogous airway catheter device field of endeavor, Averbuch teaches that
“the at least two sleeves in the freeze mode are configured to retain the lung in a desired position when the lung is in a deflated state, whereby a clinician can perform a surgical procedure within the lung” ([0069]: FIG.8A: a sheath 800 having an inflatable balloon 810 at its distal tip; FIG.8b and 8c: the pressure exerted by the outer surface of the balloon 810 on the airway wall holds the internal tube 815 in the direction of target 802…guide 825 incorporates a needle biopsy 825 at its distal tip).
As Averbuch teaches an inflatable balloon capable of retaining the lung structure in order for the biopsy needle aiming at the target, such an anchoring mechanism may be applied to the lung in a given state such as a deflated state. FIG.8c shows that such an anchoring mechanism allows the biopsy procedure to be performed on the target 802. 
Since Roberts teaches that the device comprises at least two sleeves, when Roberts and Averbuch are combined, each of the sleeves carries the claimed features that Averbuch teaches. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the at least one anchoring element of Roberts and Averbuch combined employ such a feature of “being configured to, when in the freeze mode, retain the lung in a desired position when the lung is in a deflated state, whereby a clinician can perform a surgical procedure within the lung” as taught in Averbuch for the advantage of “holding the internal tube in the direction of target, allowing the guide to be withdrawn and replaced by guide, and while tube is maintaining its direction”, as suggested in Averbuch, [0069].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793